Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on August 8, 2008 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GOLD RESERVE INC. (Exact name of registrant as specified in its charter) Canada N/A (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 926 West Sprague Avenue; Suite 200 (Zip Code) Spokane, Washington (Address of principal executive offices) GOLD RESERVE INC. VENEZUELAN EQUITY INCENTIVE PLAN (Full title of the plan) agent for service : with a copy to: ROCKNE J. TIMM JONATHAN B. NEWTON 926 West Sprague Avenue, Suite 200 Baker & McKenzie LLP Spokane, Washington 99201 Pennzoil Place, South Tower (509) 623-1500 711 Louisiana, Suite 3400 (Name, address and telephone number, Houston, Texas 77002 including area code) (713) 427-5000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer X Non-accelerated filer (Do not check if a smaller reporting company) ¨ Smaller reporting company ¨ CALCULATION OF REGISTRATION FEE Proposed Proposed maximum maximum Amount of Title of each class of Amount to be offering price aggregate registration securities to be registered (1) registered per share (2) offering price (2) fee Class A Common Shares, no par value 4,056,947 Shares $1.40 $5,679,725.80 $223.21 Class A Common Share Purchase Rights 4,056,947 Rights N/A N/A N/A (3) (1) The Class A Common Shares, no par value per share (the Class A Common Shares), of Gold Reserve Inc. (the Company) being registered hereby relate to the Gold Reserve Inc. Venezuelan Equity Incentive Plan (the Plan). Pursuant to Rule 416 promulgated under the Securities Act of 1933, as amended (the Securities Act), there are also being registered such additional Class A Common Shares and associated Class A Common Share Purchase Rights as may become issuable pursuant to the anti-dilution provisions of the Plan. (2) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) and (h) promulgated under the Securities Act on the basis of the average of the high and low per share prices of the Class A Common Shares on August 6, 2008, as reported on the American Stock Exchange. (3) In accordance with Rule 457(g), no additional registration fee is required in respect of the Class A Common Share Purchase Rights. Item 3. Incorporation of Documents by Reference. The 4,056,947 Class A Common Shares, and Class A Common Share Purchase Rights attaching to such shares, being registered hereby shall be issued under the Plan. The following items are incorporated herein by reference: The Companys Annual Report on Form 40-F dated March 31, 2008; All other reports filed pursuant to Section 13(a) or 15(d) of the Exchange Act since the end of the fiscal year covered by the Companys Annual Report on Form 40-F dated March 31, 2008; The description of the Class A Common Shares registered hereby contained in the Companys Registration
